       Case 2:17-cv-02083-KOB Document 135 Filed 08/16/19 Page 1 of 3                       FILED
                                                                                   2019 Aug-16 AM 10:50
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA

DOYLE LEE HAMM,                    )
                                   )
        Plaintiff,                 )
                                   )
v.                                 ) CIVIL ACTION NO.
                                   ) 2:17-cv-02083-KOB
JEFFERSON S. DUNN, Commissioner, )
Alabama Department of Corrections, )
et al.,                            )
                                   )
        Defendants.                )

           ═════════════════════════════════════
      DEFENDANTS’ MOTION FOR LEAVE TO FILE UNDER SEAL
           ═════════════════════════════════════

      Come now the Defendants, the Commissioner of the Alabama Department of

Corrections, et al. (hereinafter “the State”), through the Alabama Attorney General’s

Office, and hereby move the Court for leave to file a response to this Court’s order

of May 30, 2018 (Doc. 124), under seal. As grounds, the State provides as follows:

      1.     The order states in relevant part, “If Defendants seek to redact any other

information contained in the protocol, they may file, under seal, a motion to redact

that other information, which the court will review before releasing the protocol.”

(Doc. 124 at 2.)

      2.     The State seeks to make certain redactions outside the scope of the

order and desires to set forth these proposed redactions in a motion under seal.



                                                                                      1
       Case 2:17-cv-02083-KOB Document 135 Filed 08/16/19 Page 2 of 3




      3.     The State also seeks to propose redactions to documents 53, 54, and 71,

which are currently under seal, in accordance with the order of May 30, 2018.

      Wherefore, for the premises considered, Defendants request that this Court

permit the State to file a motion under seal pursuant to the order of May 30, 2018.



                                       Respectfully submitted,

                                       Steve Marshall
                                       Alabama Attorney General

                                       s/ Beth Jackson Hughes
                                       Beth Jackson Hughes
                                       Alabama Assistant Attorney General




                                                                                      2
       Case 2:17-cv-02083-KOB Document 135 Filed 08/16/19 Page 3 of 3




                        CERTIFICATE OF SERVICE
      I hereby certify that on August 16, 2019, I served the above motion by e-mail

to the following:

      Bernard Harcourt and John Palombi
      Counsel for Plaintiff Doyle Lee Hamm

      John G. Thompson, David A. Schulz, and John Langford
      Counsel for Intervenor Plaintiffs



                                      s/ Beth Jackson Hughes
                                      Beth Jackson Hughes
                                      Alabama Assistant Attorney General

OF COUNSEL:

Office of the Attorney General
501 Washington Avenue
Montgomery, AL 36130
(334) 242-7300 Office
(334) 353-8400 Fax
bhughes@ago.state.al.us




                                                                                 3
